Exhibit 10.5




WARRANT AGREEMENT

This WARRANT AGREEMENT (this “Warrant”) is dated as of August 28, 2013, between
DAYBREAK OIL AND GAS, INC., a Washington corporation with its chief executive
offices located at 601 W. Main Ave., Suite 1017, Spokane, Washington 99201 (the
“Company”), and MAXIMILIAN INVESTORS LLC, a Delaware limited liability company
with an address of 152 West 57th Street, 54th Floor, New York, New York 10019
(together with any successors or assigns, the “Subscriber”).

W I T N E S S E T H:

WHEREAS, the Company desires to issue a three (3) year warrant to the Subscriber
to purchase shares of the Company’s common stock, $0.001 par value (the “Common
Stock”), on the terms and conditions set forth herein, and the Subscriber
desires to acquire such warrant (“Warrant” as used herein means this Warrant and
all warrants issued upon division or combination of, or in substitution for,
this Warrant).

NOW, THEREFORE, in consideration of the foregoing premises, the payment by the
Subscriber to the Company of an aggregate of Ten Dollars and No Cents ($10.00),
the agreements herein set forth and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



1.

Grant.  The Subscriber is hereby granted the right to purchase, at any time from
the date hereof until 5:00 P.M., New York City time, on the date which is three
(3) years from the date hereof (the “Warrant Exercise Term”), up to a number of
shares of Common Stock (the “Shares”) equal to the Warrant Percentage (as
defined below) of the Fully Diluted Shares of Common Stock of the Company (as
defined below), subject to the limitations in this Section 1, at an exercise
price (subject to adjustment as provided in paragraph 6 hereof) equal to $0.10
per share (the “Exercise Price”).  For purposes of this Warrant, the “Warrant
Percentage” shall mean nine and ninety-nine one-hundredths percent (9.99%).  As
used herein, the term “Fully Diluted Shares of Common Stock of the Company”
means the aggregate number of shares of Common Stock outstanding on a pro forma
basis on the date hereof after giving effect to the exercise of all options and
warrants and the conversion of all  convertible Preferred Stock and convertible
debt outstanding on the date hereof all as set forth on the capitalization
schedule provided by the Company (the “Pro Forma Cap Table”).



2.

Warrant Certificates.  The warrant certificates (the “Warrant Certificates”)
delivered and to be delivered pursuant to this Warrant shall be in the form set
forth as Exhibit A attached hereto and made a part hereof, with such appropriate
insertions, omissions, substitutions and other variations as required or
permitted by this Warrant.



3.

Exercise of Warrants.



3.1

Cash Exercise.  The Warrants initially are exercisable at the Exercise Price per
Share, payable in cash or by certified or official bank check to the order of
the Company, or any combination of cash or certified or official bank check,
subject to adjustment as provided in paragraph 6 hereof.  Upon surrender of the
Warrant Certificate with the duly executed Form of Election to Purchase in the
form set forth on Exhibit B attached hereto and made a part hereof, together
with payment of the Exercise Price for the Shares purchased at the Company’s
principal offices, currently located at 601 W. Main Ave., Suite 1017, Spokane,
Washington 99201, the registered holder of a Warrant Certificate (“Holder” or
“Holders”) shall be entitled to receive a certificate or certificates for the
Shares so purchased.  The purchase rights represented by each Warrant
Certificate are exercisable at the option of the Holder thereof, in whole or in
part (but not as to fractional shares of the Common Stock underlying the
Warrants).  In the case of the purchase of less than all the Shares purchasable
under any Warrant Certificate, the Company shall cancel said Warrant Certificate
upon the surrender thereof and shall execute and deliver a new Warrant
Certificate of like tenor for the balance of the Shares purchasable thereunder.





--------------------------------------------------------------------------------





4.

Issuance of Certificates.



4.1

Issuance.  Upon the exercise of the Warrants, the issuance of certificates for
the Shares shall be made forthwith (and in any event within five (5) business
days thereafter) without any charge to the Holder thereof (other than payment of
the Exercise Price) including, without limitation, any tax which may be payable
in respect of the issuance thereof, and such certificates shall (subject to the
provisions of paragraph 5 hereof) be issued in the name of, or in such names as
may be directed by, the Holder thereof; provided however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any such certificates in a name other
than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.



4.2

Form of Certificates.  The Warrant Certificates and certificates representing
the Shares shall be executed on behalf of the Company by the manual or facsimile
signature of the then present Chairman or Vice Chairman of the Board of
Directors or President or Vice President of the Company under its corporate seal
reproduced thereon, attested to by the manual or facsimile signature of the then
present Secretary or Assistant Secretary of the Company.  Warrant Certificates
shall be dated the date of execution by the Company upon initial issuance,
division, exchange, substitution or transfer.  The Warrant Certificates and,
upon exercise of the Warrants, in part or in whole, certificates representing
the Shares shall bear a legend substantially similar to the following:

“NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES, OR (III) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”



5.

Restriction on Transfer of Warrants.  The Holder of a Warrant Certificate, by
its acceptance thereof, covenants and agrees that the Warrants are being
acquired as an investment and not with a view to the distribution thereof, and
that the Warrants may not be sold, transferred, assigned, hypothecated or
otherwise disposed of, in whole or in part without complying with the Act (as
defined below) and applicable state securities laws.  In connection with the
transfer or exercise of Warrants, the Transferee and Holder agree to execute any
documents which may be reasonably required by counsel to the Company to comply
with the provisions of the Act (as defined below) and applicable state
securities laws.





--------------------------------------------------------------------------------





6.

Adjustments.



6.1

Adjustment to Number of Shares Upon Reclassification, Consolidation, Merger,
etc.  In case of any reclassification of the outstanding shares of Common Stock
(other than a change in par value to no par value, or from no par value to par
value, or as a result of a subdivision or combination), or in the case of any
consolidation of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger in which the Company is the
surviving corporation and which does not result in any reclassification or
change of the outstanding shares of Common Stock, except a change as a result of
a subdivision or combination of such shares or a change in par value, as
aforesaid), or in the case of a sale or conveyance to another corporation of the
property of the Company as an entirety, the Holders shall thereafter have the
right to receive, upon exercise of the Warrant,  the kind and number of shares
of stock and other securities and property that such Holders would have been
entitled to receive upon such reclassification, consolidation, merger, sale or
conveyance had the Warrants been exercised immediately prior to any record date
for such event.



6.2

Adjustment to Exercise Price and Shares Upon Dividend, Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the date hereof, (i) pay a dividend or make any other distribution
upon the Common Stock payable in shares of Common Stock, or (ii) subdivide (by
any stock split, recapitalization or otherwise) its outstanding shares of Common
Stock into a greater number of shares, the Exercise Price in effect immediately
prior to any such dividend, distribution or subdivision shall be proportionately
reduced and the number of Shares issuable upon exercise of this Warrant shall be
proportionately increased. If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this paragraph 6.2 shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.



7.

Exchange and Replacement of Warrant Certificates.



7.1

Exchange.  Each Warrant Certificate is exchangeable without expense, upon the
surrender hereof by the registered Holder at the principal executive office of
the Company, for a new Warrant Certificate of like tenor and date representing
in the aggregate the right to purchase the same number of Shares in such
denominations as shall be designated by the Holder thereof at the time of such
surrender.



7.2

Replacement.  Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of any Warrant Certificate,
and, in case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it, and reimbursement to the Company of all reasonable expenses
incidental thereto, and upon surrender and cancellation of the Warrants, if
mutilated, the Company will make and deliver a new Warrant Certificate of like
tenor, in lieu thereof.



8.

Elimination of Fractional Interests.  The Company shall not be required to issue
certificates representing fractions of shares of Common Stock.  As to any
fraction of a Share that the Subscriber would otherwise be entitled to purchase
upon exercise of this Warrant, the Company shall pay to the Subscriber an amount
in cash (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) equal to the product of (i) such fraction
multiplied by (ii) the closing sales price of one share of the Common Stock as
quoted on the Pink OTC Markets on the business day prior to the exercise date.



9.

Reservation and Listing of Securities.  The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock, solely for the
purpose of issuance upon the exercise of the Warrants, such number of shares of
Common Stock as shall be issuable upon the exercise thereof.  The Company
covenants and agrees that, upon exercise of the Warrants and payment of the
Exercise Price thereof, all shares of Common Stock issuable upon such exercise
shall be duly and validly issued, fully paid, non-assessable and not subject to
the preemptive rights of any shareholder.  





--------------------------------------------------------------------------------





10.

Notices to Warrant Holders.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder or Holders the right to vote or to
consent or to receive notice as a shareholder in respect of any meetings of
shareholders for the election of directors or any other matter, or as having any
rights whatsoever as a shareholder of the Company.  If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the following
events shall occur:



(a)

the Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or



(b)

the Company shall offer to all the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor; or



(c)

a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed;

then, in any one or more of said events, the Company shall give written notice
of such event at least ten (10) days prior to the date fixed as a record date or
the date of closing the transfer books for the determination of the shareholders
entitled to such dividend, distribution, convertible or exchangeable securities
or subscription rights, options or warrants, or entitled to vote on such
proposed dissolution, liquidation, winding up, or sale.  Such notice shall
specify such record date or the date of closing of the transfer books, as the
case may be.  Failure to give such notice or any defect therein shall not affect
the validity of any action taken in connection with the declaration or payment
of any such dividend or distribution, or the issuance of any convertible or
exchangeable securities or subscription rights, options or warrants, or any
proposed dissolution, liquidation, winding up, sale or change of control.



11.

Notices.  All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
telecopied or mailed by registered or certified mail, return receipt requested:



(a)

If to a registered Holder of the Warrants, to the address of such Holder as
shown on the books of the Company; or



(b)

If to the Company, to the address set forth in paragraph 3 of this Warrant or to
such other address as the Company may designate by notice to the Holders.



12.

Supplements and Amendments.  This Warrant shall not be amended without the
approval of the Holder in writing.



13.

Successors.  All the covenants and provisions of this Warrant by or for the
benefit of the Company and the Holders inure to the benefit of their respective
successors and assigns hereunder.



14.

Termination.  This Warrant shall terminate at the close of business on the date
which is three (3) years from the date hereof.  Notwithstanding the foregoing,
this Warrant will terminate on any earlier date when all Warrants have been
exercised.





--------------------------------------------------------------------------------





15.

Governing Law.  This Warrant and each Warrant Certificate issued hereunder shall
be deemed to be a contract made under the laws of the State of New York with
respect to contracts made and to be wholly performed in said State and for all
purposes shall be construed in accordance with the laws of said State without
regard to the principles of conflicts of law thereof that would defer to the
substantive laws of another jurisdiction.  The Company and the Holder of the
Warrant Certificates (i) agree that any legal suit, action or proceeding arising
out of or relating to this Warrant shall be instituted exclusively in the state
or federal courts sitting in the City of New York, Borough of Manhattan (the
“New York Courts”), (ii) waive any objection which the they may have now or
hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consent to the jurisdiction of the New York Courts in any such suit,
action or procedure.  The Company and the Holder of the Warrant Certificates,
Warrants or the Shares further agree to accept and acknowledge service of any
and all process which may be served in any suit, action or proceeding in the New
York Courts, and agree that service of process upon them mailed by certified
mail to their respective addresses shall be deemed in every respect effective
service of process upon them in any such suit, action or proceeding.  In the
event of litigation between the parties arising hereunder, the prevailing party
shall be entitled to costs and reasonable attorney’s fees.



16.

Benefits of This Warrant.  Nothing in this Warrant shall be construed to give to
any person or corporation, other than the Company and the Holder and any other
registered holder or holders of the Warrant Certificates, Warrants or the
Shares, any legal or equitable right, remedy or claim under this Warrant; and
this Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and any other holder or holders of the Warrant Certificates, Warrants or
the Shares.



17.

Preservation of Rights.  The Company will not, by amendment of its articles of
incorporation or through any consolidation, merger, reorganization, transfer of
assets, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant or the rights represented hereby or thereby, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate in order to protect the rights
of the Holders of the Warrants against dilution or other impairment.



18.

Counterparts.  This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and such counterparts shall together constitute but one and the same instrument.

[Remainder of page intentionally left blank]


























--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed, as of the day and year first above written.




DAYBREAK OIL AND GAS, INC., a Washington

corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name: James F. Westmoreland

 

 

Title: President and Chief Executive Officer
















MAXIMILIAN INVESTORS LLC, a Delaware

limited liability company, as “Subscriber”

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ ROBERT M. LEVY

 

 

Name:  Robert Maximilan Levy

 

 

Title:    Portfolio Manager























--------------------------------------------------------------------------------

EXHIBIT A

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES, OR (III) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”

EXERCISABLE ON OR BEFORE

5:00 P.M., NEW YORK TIME, August 28, 2016




No. W- 082813

6,122,552 Warrants







WARRANT CERTIFICATE

This Warrant Certificate certifies that MAXIMILIAN INVESTORS LLC or registered
assigns is the registered holder of six million, one hundred twenty-two
thousand, five hundred fifty-two (6,122,552) Warrants to purchase, at any time
from August 28, 2013 until 5:00 P.M.  New York City time on August 28, 2016
(“Expiration Date”) up to six million, one hundred twenty-two thousand, five
hundred fifty-two (6,122,552) shares (“Shares”) of fully-paid and nonassessable
common stock, no par value (“Common Stock”), of Daybreak Oil and Gas, Inc., a
Washington corporation (the “Company”), at the initial exercise price, subject
to adjustment in certain events (the “Exercise Price”), of $0.10 per Share upon
surrender of this Warrant Certificate and payment of the Exercise Price at an
office or agency of the Company, but subject to the conditions set forth herein
and in the Warrant Agreement dated as of August 28, 2013 (“Warrant Agreement”)
between the Company and the Subscriber therein.  Payment of the Exercise Price
may be made in cash, by certified or official bank check in New York Clearing
House funds payable to the order of the Company, or any combination of cash or
certified or official bank check, in accordance with paragraph 3 of the Warrant
Agreement.

No Warrant may be exercised after 5:00 P.M., New York City time, on the
Expiration Date, at which time all Warrants evidenced hereby, unless exercised
prior thereto, shall thereafter be void.

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued pursuant to the Warrant Agreement, which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to in a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants.

The Warrant Agreement provides that upon the occurrence of certain events, the
Exercise Price and/or number of the Company’s securities issuable thereupon may,
subject to certain conditions, be adjusted.  In such event, the Company will, at
the request of the holder, issue a new Warrant Certificate evidencing the
adjustment in the Exercise Price and the number and/or type of securities
issuable upon the exercise of the Warrants; provided, however, that the failure
of the Company to issue such new Warrant Certificates shall not in any way
change, alter, or otherwise impair, the rights of the holder as set forth in the
Warrant Agreement.














--------------------------------------------------------------------------------

Upon due presentment for registration of transfer of this Warrant Certificate at
an office or agency of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided herein and in the Warrant
Agreement, without any charge except for any tax, or other governmental charge
imposed in connection therewith.

Upon the exercise of less than all of the Warrants evidenced by this
Certificate, the Company shall forthwith issue to the holder hereof a new
Warrant Certificate representing such number of unexercised Warrants.

The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
and of any distribution to the holder(s) hereof, and for all other purposes, and
the Company shall not be affected by any notice to the contrary.

All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.

[Remainder of page intentionally left blank]



































--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed.




DAYBREAK OIL AND GAS, INC., a Washington

corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name: James F. Westmoreland

 

 

Title: President and Chief Executive Officer


















































--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ELECTION TO PURCHASE

The undersigned registered owner of this Warrant hereby irrevocably elects to
exercise the right, represented by this Warrant Certificate, to purchase _______
Shares and herewith tenders in payment for such Shares cash or a certified or
official bank check payable in New York Clearing House Funds to the order of
_____________________ in the amount of $_______ all in accordance with the terms
this Warrant.  

The undersigned requests that a certificate for such Shares be registered in the
name of ____________________, whose address is _____________________ and that
such Certificate be delivered to _____________, whose address is
___________________________.

The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.










Name of Registered Owner

 

 

 

Signature of Registered Owner

 

 

 

Street Address

 

 

 

City, State, Zip

 

 

 

IRS Identification Number/Social Security Number




Signature Guaranteed:  ___________________________________________

NOTE:  The signature to this Form must correspond with the name as it appears on
the face of the Warrant, without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.









